DETAILED ACTION
This Office Action is in response to application 16/702,217 filed on December 03, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 and 12/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-10, 12, 15-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Komano et al. (Komano) U.S. Pub. Number 2015/0172258, in view of Sakumoto et al. (Sakumoto) U.S. Pub. Number 2014/0380062. 
Regarding claim 1; Komano discloses a method comprising:
obtaining, at data processing hardware of a user device, a plaintext query comprising a sequence of plaintext integers (para. [0081] accepts the input of the plaintext msg (step ST1). The parameters (for example, S, R, sk, and the like) in the parameter storage unit 101 are read out by the encryption processing unit 103, as needed; para. [0029] a polynomial as an element is represented by R=S[x.sub.1, . . . , x.sub.m] (R will also be referred to as the second commutative ring). For example, S may have the elements of an integer ring Z= [0, .+-.1, .+-.2, . . . ] as coefficients);
generating, by the data processing hardware, a polynomial having coefficients, the coefficients comprising the sequence of plaintext integers of the plaintext query (para. [0058] plaintext polynomial generation function (f103-1) may have a function (f103-1-1) of additively dividing the plaintext msg into a plurality of pieces of partial information msg.sub.1, . . . , msg.sub.i, . . . , msg.sub.m, and embedding the plurality of pieces of partial information msg.sub.1, . . . , msg.sub.i, . . . , msg.sub.m as the coefficients of the respective terms of the plaintext polynomial e);
encrypting, by the data processing hardware, the polynomial using a secret encryption key, the secret encryption key randomly sampled by the data processing hardware from a ciphertext space (para. [0060] generating the ciphertext c(x.sub.1, . . . , x.sub.n) using the plaintext polynomial e and the mask polynomial g(x.sub.1, . . . , x.sub.n); para. [0083] generates the mask polynomial g(x.sub.1, . . . , x.sub.n) having the secret key (s.sub.1, . . . , s.sub.n) as a solution based on the commutative ring R defined over the polynomial ring S);
transmitting, by the data processing hardware, the encrypted polynomial to a server in communication with the data processing hardware, [[the server configured to expand the encrypted (para. [0046] calculates the ciphertext c(x.sub.1, . . . , x.sub.n)=e+f(x.sub.1, . . . , x.sub.n)-f(s.sub.1, . . . , s.sub.n), and transmits it to the receiver; para. [0090] outputs the ciphertext c(x.sub.1, . . . , x.sub.n) from the input/output unit 102 (step ST7)); and
receiving, at the data processing hardware, an encrypted result from the server, the encrypted result based on the sequence of encrypted integers (para. [0140]  homomorphic calculation apparatus 300 outputs the homomorphic calculation result obtained in step ST23A or ST23M from the input/output unit 302 to the symmetric encryption apparatus 100 (step ST24).).     

Komano does not disclose, which Sakumoto discloses the server configured to expand the encrypted polynomial using a public encryption key to obtain a sequence of encrypted integers, the sequence of encrypted integers corresponding to the sequence of plaintext integers of the plaintext query (Sakumoto: para. [0014] acquire a number used for a coefficient of each term constituting a set of a multi-order multivariate polynomial F= (f.sub.1. . . f.sub.m)…that uses a public key including the set of the multi-order multivariate polynomial; para. [0016] a digital signature scheme that uses a public key including the set of the multi-order multivariate polynomial F, and a polynomial calculation function of calculating a multi-order multivariate polynomial for an input value of a variable by grouping coefficients of terms in which types of combinations of variables are the same among coefficients of the multi-order multivariate polynomial that includes the set of the multi-order multivariate polynomial F as a structural element, allocating the number acquired through the number acquisition function to the coefficients of the multi-order multivariate in units of groups, and executing a process in units of the groups. The polynomial calculation function causes the input value of the variable to expand to the same number as a number of a coefficient corresponding to one group so that the process in units of the groups is enabled before the calculation is executed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Komano to provide to expand the encrypted polynomial using a public encryption key to obtain a sequence of encrypted integers, the sequence of encrypted integers corresponding to the sequence of plaintext integers of the plaintext query, as taught by Sakumoto. The motivation would be to provide a multivariate polynomial can be more efficiently calculated (i.e. the input value of the variable is expanded to the same number as a number of a coefficient corresponding to one group so that the process in units of the groups is enabled before the calculation is executed).

Regarding claim 4; the combination of Komano and Sakumoto discloses the method of claim 1, wherein encrypting the polynomial comprises encrypting the polynomial with a fully homomorphic encryption scheme (Komano: para. [0146] the two ciphertexts c.sup.(1)(x.sub.1, . . . , x.sub.n) and c.sup.(2)(x.sub.1, . . . , x.sub.n) are separately generated from the two plaintext polynomials e.sup.(1) and e.sup.(2), homomorphic calculation … to generate a new ciphertext; para. [0149] homomorphic calculations can be implemented, it is possible to implement fully homomorphic calculation).

Regarding claim 5; the combination of Komano and Sakumoto discloses the method of claim 1, wherein the server is configured to, after expanding the encrypted polynomial using the public encryption key:
calculate the encrypted result based on an untrusted data store at the server and the sequence of encrypted integers (Sakumoto: para. [0072] proving that the prover possesses the secret key sk involves the prover executing a procedure dependent on the secret key sk, and after notifying the verifier of the result, causing the verifier to execute verification based on the content of the notification); and
return the encrypted result to the user device (Komano: para. [0063] the result of decrypting the new ciphertext c.sup.(hom)(x.sub.1, . . . , x.sub.n) based on the secret key sk is equal to the result of adding the two plaintext polynomials e.sup.(1) and e.sup.(2)). The rationale to combine Komano and Sakumoto is the same as claim 1.

Regarding claim 7; the combination of Komano and Sakumoto discloses the method of claim 5, further comprising, after receiving the encrypted result from the server, decrypting, by the data processing hardware, the encrypted result to obtain a decrypted result, the decrypted result corresponding to at least one data block of the untrusted data store. (Komano: para. [0063] the result of decrypting the new ciphertext c.sup.(hom)(x.sub.1, . . . , x.sub.n) based on the secret key sk is equal to the result of adding the two plaintext polynomials e.sup.(1) and e.sup.(2); para. [0064] the result of decrypting the new ciphertext c.sup.(hom)(x.sub.1, . . . , x.sub.n) based on the secret key sk is equal to the result of multiplying the two plaintext polynomials e.sup.(1) and e.sup.(2).; para. [0076] [0077] When the two ciphertexts are added, the decryption result of the decryption function (f203-2) is equal to the result of adding the two plaintext polynomials e.sup.(1) and e.sup.(2)).

Regarding claim 8; the combination of Komano and Sakumoto discloses the method of claim 1, wherein each plaintext integer in the sequence of plaintext integers of the plaintext query corresponds to selection criteria for a respective data block of an untrusted data store at the server (Komano: para. [0046] The transmitter calculates the ciphertext c(x.sub.1, . . . , x.sub.n)=e+f(x.sub.1, . . . , x.sub.n)-f(s.sub.1, . . . , s.sub.n), and transmits it to the receiver; para. [0047] The receiver of the ciphertext substitutes the secret key (s.sub.1, . . . , s.sub.n) for the received ciphertext c(x.sub.1, . . . , x.sub.n), thereby calculating the plaintext polynomial e given by: c(s.sub.1, . . . ,s.sub.n)=e).

Regarding claim 9; the combination of Komano and Sakumoto discloses the method of claim 1, wherein obtaining the plaintext query comprises generating a randomized query comprising the sequence of plaintext integers (Komano: para. [0039] encoding result may stochastically be calculated for the plaintext msg by setting some of the bit strings msg.sub.i to random integers rnd.sub.i. At this time, the decoding processing extracts the bit strings msg.sub.i except for the random integers rnd.sub.i, and performs decoding into the plaintext msg). 

Regarding claim 10; the combination of Komano and Sakumoto discloses the method of claim 9, further comprising: inverting, by the data processing hardware, a selected plaintext integer from the sequence of plaintext integers of the randomized query to form a modified query, the selected plaintext integer associated with a respective data block of an untrusted data store the server (Komano: para. [0085] the encryption processing unit 103 calculates the polynomial f(s.sub.1, . . . , s.sub.n) obtained by substituting the secret key sk for the variables x.sub.1, . . . , x.sub.n of the polynomial f(x.sub.1, . . . , x.sub.n) (step ST4), and sets the mask polynomial g(x.sub.1, . . . , x.sub.n)=f(x.sub.1, . . . , x.sub.n)-f(s.sub.1, . . . , s.sub.n) (step ST5); para. [0086] Note that + represents addition defined by the commutative ring R, and - represents addition of an additive inverse); and 
transmitting, by the data processing hardware, the modified query to the server, the server configured to: calculate an unencrypted result based on the untrusted data store the server and the modified query; and return the unencrypted result to the user device (Komano: para. [0137] homomorphic calculation apparatus 300 decides the type of calculation such as addition or multiplication for the two ciphertexts (step ST22); para. [0140] homomorphic calculation apparatus 300 outputs the homomorphic calculation result obtained in step ST23A or ST23M from the input/output unit 302 to the symmetric encryption apparatus 100 (step ST24)).                                                                                                                                                                                      

Regarding claims 12, 15-16 and 18-21; claims 12, 15-16 and 18-21 are directed to a system which has similar scope as claims 1, 4-5 and 7-10, respectively. Therefore, claims 12, 15-16 and 18-21 remain un-patentable for the same reasons.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Komano et al. (Komano) U.S. Pub. Number 2015/0172258, in view of Sakumoto et al. (Sakumoto) U.S. Pub. Number 2014/0380062 and further in view of Rotge U.S. Pub. Number 2015/0318865. 
Regarding claim 2; the combination of Komano and Sakumoto discloses the method of claim 1. The combination above does not disclose, which Rotge discloses wherein the server is configured to expand the encrypted polynomial by generating a tree data structure, the encrypted polynomial comprising a root of the tree data structure (Rotge: para. [0160] binomial coefficients corresponding to each node of the tree provide the number of terminal leaves of their respective subtrees. Different algorithms for tree reading or traversal therefore provide indexing algorithms for terminal leaves. By establishing a correspondence between the production of terminal leaves and lattice points, it is possible to obtain an ordering of the latter. In particular, the deep traversal of trees involves processing the root of the tree and recursively traversing the left and right subtrees of the root).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Komano, in view of Sakumoto to provide expand the encrypted polynomial by generating a tree data structure, the encrypted polynomial comprising a root of the tree data structure, as taught by Rotge. The motivation would be to provide 

Regarding claim 3; the combination of Komano, Sakumoto and Rotge discloses the method of claim 2, wherein a top row of the tree data structure comprises the sequence of encrypted integers (Rotge: para. [0100] encrypt a list of integers, wherein the indexing of the list of integers corresponds to the encryption of the list of integers; para. [0103] encrypting information, the program including instructions for obtaining a list of integers to be encoded; instructions for determining a hyper-pyramid having a dimension adapted for encoding the entire list, the hyper-pyramid having a plurality of vertices whose number is determined by the degree of the hyper-pyramid, which is itself equal to the sum of the integers in the list of integers, and the dimension of the hyper-pyramid which is equal to the number of integers in the list minus one). The rationale to combine Komano, Sakumoto and Rotge is the same as claim 2.

Regarding claims 13-14; claims 13-14 are directed to a system which has similar scope as claims 2-3, respectively. Therefore, claims 13-14 remain un-patentable for the same reasons.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Komano et al. (Komano) U.S. Pub. Number 2015/0172258, in view of Sakumoto et al. (Sakumoto) U.S. Pub. Number 2014/0380062 and further in view of Yasuda U.S. Pub. Number 2015/0318865. 
Regarding claim 6; the combination of Komano and Sakumoto discloses the method of claim 5. The combination above does not discloses, which Yasuda discloses wherein the server is configured to calculate the encrypted result by determining an inner product of the untrusted data store and the sequence of encrypted integers (Yasuda: para. [0064] the analysis device 304 includes a receiver 341 and an analysis unit 342. The receiver 341 receives the encrypted polynomial E(pm1(UA))*E(pm2(UB)) from the cryptographic operation device 303. The analysis unit 342 decrypts the encrypted polynomial E(pm1(UA))*E(pm2(UB)) by use of the secret key, so as to generate a polynomial pm1(UA)*pm2(UB), and obtains an inner product of the vector VA and the vector VB by assigning 2 to a variable in a prescribed portion of the generated polynomial).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Komano, in view of Sakumoto to provide calculate the encrypted result by determining an inner product of the untrusted data store and the sequence of encrypted integers, as taught by Yasuda. The motivation would be to provide calculating an inner product or a distance of two vectors more efficiently than by using the method for encrypting respective elements of the two vectors and multiplying them.

Regarding claim 17; claim 17 is directed to a system which has similar scope as claim 6. Therefore, claim 17 remains un-patentable for the same reasons.

Allowable Subject Matter
Claims 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s remarks 
Even though, the Examiner has indicated allowable subject matter, the Applicant is encouraged to contact the examiner to expedite prosecution if the Applicant would like to propose amendment to overcome the rejection.
Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Patent No. 10,075,288 to Khedr-Khedr teaches homomorphic encryption includes receiving a ciphertext, the ciphertext corresponding to a plaintext polynomial bound to a message space of a polynomial-based fully homomorphic cryptographic scheme. The process further includes performing a multiplication operation on the ciphertext to obtain a resultant ciphertext by performing a bitwise decomposition function on the ciphertext to obtain a bitwise decomposed ciphertext, the bitwise decomposition function mapping a multi-bit data type to a sequence of bits, and by performing matrix multiplication on the bitwise decomposed ciphertext and a data element that accords with an inverse bitwise decomposition of the ciphertext.

U.S. Publication No. 2018/0212750 to Hoffstein-Hoffstein teaches encrypting a message using said isomorphism from the ring F.sub.q[x]/(f(x)) to the ring F.sub.q[y]/(h(y)) and transmitting the encrypted message to a remote computer. The method also includes receiving one or more encrypted response messages from the remote computer based at least in part on the transmitted message and decrypting the one or more encrypted response messages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU V TRAN/Examiner, Art Unit 2491